DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 11/18/2020 has been entered. Claims 1, 10, 11, 16, and 18-20 have been amended. Claims 1-20 remain pending in the application. 

 Response to Arguments

Double Patenting Rejection
Rejection of claims 1-3, 6, 7, 9-11, and 14-18 have been withdrawn in response to the filed terminal disclaimer.

Claim Rejections - 35 USC § 103
Regarding the newly amended claim 1, Applicant argues that “with reference to wherein the field is assigned to a portion of the HL 7 data based upon preferences of a healthcare provider that have been received by a server from a computing device operated by the healthcare provider, the Office cites to paragraphs [0127], [0149], and vendor-specific data element of a vendor in an HL7 message to an enterprise-specific data element of an enterprise. Braud contains no indication that the vendor-specific HL7-to- enteprise data mapping table is generated based upon preferences of a healthcare provider (i.e., an individual user, such as a clinician). Rather, Braud only indicates that the vendor-specific HL7-to-enteprise data mapping table is generated for the vendor and the enterprise (i.e., organizations).
   Examiner respectfully submits that there is no indication in the specification regarding “preferences of a healthcare provider”. Paragraph [0024] of specification defines “normalization may be performed using protocol-specific formatting templates that may be set up by a user in an application that receives the incoming measurement data from a specific modality.” Paragraph [0026] of specification defines “normalizing the data to follow a format set or defined by a user-configurable formatting template”. Paragraph [0037] of specification defines” The report templates of dictation systems 115a and 115b may vary by dictation system manufacturer or vendor.” However, Braud in abstract and also paragraph [0016] explains that “the present invention provides a means for an enterprise, such as a health care facility, to receive messages from any one of a plurality of disparate, ancillary vendor applications, convert the vendor information to an enterprise usable form and then store the enterprise information on an enterprise database” ; Moreover Braud in paragraph [0114] describes that “the enterprise application enables physicians, clinicians and other care providers the means for web-

Further Applicant argues that “referring to automatically generating, by the dictation system and without the dictation system receiving input from the healthcare provider, a report that includes the normalized value, wherein the report identifies the patient, it is clear that the dictation template of Wagner requires input from the user (either by voice commands or other means) in order for the pathology report to be generated. In contrast, claim 1 specifies that the dictation system automatically generates a report that includes the normalized value without receiving input by the healthcare worker. Therefore, the cited references also fail to suggest the above-highlighted claim features.
    Examiner respectfully submits that the term "dictation system" as defined in paragraph [0036] of specification is “clinical documentation software or solutions, such as voice recognition (VR) systems that typically receive data through modalities 105a, 105b, and 105c through dictation by a user and transcribe the received data into a digital format suitable for inclusion in a report or study.” Claim 1 recites “automatically generating, by the dictation system and without the dictation system receiving input from the healthcare provider, a report that includes the normalized value”. However, as defined in the specification, dictation system receive data through dictation by user. Wagner in paragraph [0073] describes that “the apparatus and method described supra uses forced data entry to avoid incomplete dictation specimen reports.” Moreover, Wagner in paragraph [0024] explains that “the method and apparatus enable individual medical facilities to customize pre-formatted standard template guidelines and forced data entry standardized dictations for gross surgical anatomic pathology”. Further, in paragraph [0036] explains that the template can be opened and completed using any Dragon Naturally Speaking Medical). In addition, Wagner in paragraph [0041] explains that “This pathology report is automatically generated by gathering, sorting, and presenting information obtained in the previous figures.” 



Claim Rejections - 35 USC § 112
        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

    Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
   Claims 1, 11 and 16 recite “wherein the field is assigned to a portion of the HL7 data based upon preferences of a healthcare provider that have been received by a server healthcare provider”, “and automatically generating, by the dictation system and without the dictation system receiving input from the healthcare provider, a report that includes the normalized value, “ .  
      The specification only shows the following about “a healthcare provider” :  “[0024] Normalization may be performed using protocol-specific formatting templates that may be set up by a user in an application that receives the incoming measurement data from a specific modality. [0026] In one example embodiment, the modalities may generate HL7 messages. The method includes parsing the HL7 messages to identify the relevant data, normalizing the data to follow a format set or defined by a user-configurable formatting template, and sending the 15normalized data to a dictation system.[0028] One or more modalities 105a-105c and server 110 may be connected to network 103 through one or more network interfaces that allow each of modalities 105a-105c to send 5and receive content to and from another of modalities 105a-105c. In one example embodiment, content may be generated and maintained within an institution such as, for example, an integrated delivery network, hospital, physician's office or clinic, to provide patients and health care providers, insurers or payers access to records of a patient across a number of facilities. [0037] The report templates of dictation systems 115a and 115b may vary by dictation system manufacturer or vendor.” The specification does not disclose anything about “preferences of a healthcare provider”.

Dependent claims are also rejected for inheriting the deficiencies of the base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Braud (US 2003/0074248) in view of Wagner (US 2013/0179183) 


  Regarding claim 1, Braud discloses: A method of transferring data generated by a data source to a dictation system for use by the dictation system, comprising: receiving Health Level 7 (HL7) data for a patient from a sending application associated with the data source that generates the HL7 data; (Braud, [0150], line 5- The process begins with the AIG catcher receiving an event triggered HL 7 formatted message from the AIG (step 802). Of course, the message was originally generated by one of the vendor applications on its ancillary system; [0124], e.g. line 10, the sending application, AIG; [0077], line 7- Using the above-described HL7 rules, any disparate application can generate an HL7 message.) 
parsing the HL7 data received from the sending application to retrieve a value from the HL7 data that matches a field in a formatting template, wherein the field is assigned to a portion of the HL7 data based upon preferences of a healthcare provider that have been received by a server from a computing device operated by the healthcare provider; (Braud, [0151], line 6- The process begins by parsing a next message segment (step 810) and a data element from the next segment field holding a value (step 812). Then, the vendor specific data element value contained in that segment field is transformed to an enterprise-specific data element value in an enterprise message using the vendor-specific data-mapping table (corresponding to “a formatting template”); [0127], e.g. line 18- Using the HL7-to-enterprise data-mapping table, each HL7 defined data element value retrieved by AIG catcher 520 from an HL 7 message can be mapped to a corresponding enterprise data value and then that enterprise data value is entered into its proper position in an enterprise message; [0149], line 17- Therefore, converting an HL7 message to an enterprise message involves two distinct processes: converting vendor-specific message data into enterprise-specific data and then formatting the message structure to the enterprise messaging protocol; [0016] the present invention provides a means for an enterprise, such as a health care facility, to receive messages from any one of a plurality of disparate, ancillary vendor applications, convert the vendor information to an enterprise usable form and then store the enterprise information on an enterprise database; [0114] the enterprise application enables physicians, clinicians and other care providers the means for web-based access to enterprise level functionality and enterprise data at every workstation connected to the enterprise network within a physical enterprise department.)
normalizing the value that matches the field in the formatting template by formatting the value based on format settings configured in the formatting template, wherein the format settings are based upon the preferences of the healthcare provider;  (Braud , figure 8, item 814, “Transform Vendor-Specific Data Element Value To Enterprise- Specific Data Element Value In Enterprise Message Using Vendor Specific Data Mapping Table”; [0127], e.g. line 5- A series of HL7-toenterprise data mappings are constructed based on the correspondences between definitions in the HL7, auxiliary and proprietary messaging specifications and a set of enterprise messaging definitions.  A separate HL7-to-enterprise data-mapping table is formulated …line 18- Using the HL7-to-enterprise data-mapping table, each HL7 defined data element value retrieved by AIG catcher 520 from an HL 7 message can be mapped to a corresponding enterprise data value and then that enterprise data value is entered into its proper position in an enterprise message; [0149], line 17- Therefore, converting an HL7 message to an enterprise message involves two distinct processes: converting vendor-specific message data into enterprise-specific data and then formatting the message structure to the enterprise messaging protocol.) 
   However Braud does not clearly disclose: 
sending the normalized value to the dictation system for processing by the dictation system; and automatically generating, by the dictation system and without the dictation system receiving input from the healthcare provider, a report that includes the normalized value, wherein the report identifies the patient.
 However Wagner discloses:
sending the normalized value to the dictation system for processing by the dictation system; and automatically generating, by the dictation system and without the dictation system receiving input from the healthcare provider, a report that includes the normalized value, wherein the report identifies the patient. (See Wagner, [0009], line 22- a dictation template with respective prompts and respective fields applicable to the surgical anatomic pathology operation; receiving, using the GUI, an input from the respective fields including first data related to performance of the surgical anatomic pathology operation; and generating, using the processor, a pathology report for the existing patient or the new patient including the first data; see also page 3, left column, line 2- the method and apparatus enable individual medical facilities to customize pre-formatted standard template guidelines and forced data entry standardized dictations for gross surgical anatomic pathology; [0036], line 5- The template can be opened and completed using any means known in the art, for example,…, voice recognition commands (such as Dragon Naturally Speaking Medical) ; [0061], line 5- this compiled information may be further modified and customized based on the entered tissue attribute information. After modification, the standardized instructions may be displayed or outputted in a report; [0040], e.g. line 10- once the saved template is selected, from the dictation page, the report is saved to a Structured Query Language (SQL) server database using a unique identification based on the selected patient identifiers; [0041] This pathology report is automatically generated by gathering, sorting, and presenting information obtained in the previous figures.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Braud with the teaching of Wagner to enable individual medical facilities to customize pre-formatted standard template guidelines and forced data entry standardized dictations , (Wagner, [0024]) and minimize transcription errors and costs, (Wagner, [0071]) and also use forced data entry to avoid incomplete dictation specimen reports, (Wagner, [0073]).




   Regarding claim 2, Braud in view of Wagner discloses all of the features with respect to claim 1 as outlined above. Braud does not clearly disclose: mapping the normalized value to a field in a report template in the dictation system for use by the dictation system in auto-populating the field in the report template with the normalized value when generating the report.  
      However Wagner discloses: 
mapping the normalized value to a field in a report template in the dictation system for use by the dictation system in auto-populating the  field in the report template with  the normalized value when generating the report.  (See Wagner, [0009], line 22- a dictation template with respective prompts and respective fields applicable to the surgical anatomic pathology operation and generating, using the processor, a pathology report for the existing patient or the new patient including the first data; see also page 3, left column, line 2- the method and apparatus enable individual medical facilities to customize pre-formatted standard template guidelines and forced data entry standardized dictations for gross surgical anatomic pathology; [0036], line 5- The template can be opened and completed using any means known in the art, for example, mouse clicks, keyboard commands, voice recognition commands (such as Dragon Naturally Speaking Medical) , or touch screen; see also  page 6, right column, line 1- This ability to further customize outputs and reports of prompts, instructions and pathology tissue data, further the guides the user in performing intricate and/or complex pathology analysis; [0061], line 5- this compiled information may be further modified and customized based on the entered tissue attribute information; [0031], line 2- Field 124, the Grossing Guidelines field, has been populated with standardized instructions, or 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Braud with the teaching of Wagner to enable individual medical facilities to customize pre-formatted standard template guidelines and forced data entry standardized dictations , (Wagner, [0024]) and minimize transcription errors and costs, (Wagner, [0071]) and also use forced data entry to avoid incomplete dictation specimen reports, (Wagner, [0073]).

  Claim 17 correspond to claim 2, and is rejected accordingly.

  Regarding claim 10, Braud in view of Wagner discloses all of the features with respect to claim 1 as outlined above. Claim 10 further recites:  wherein the data source comprises modality equipment, wherein the sending application is comprised by the modality equipment, and further wherein the modality equipment is an imaging content source that generates medical images of the patient.  (Braud, [0150], line 5- The process begins with the AIG catcher receiving an event triggered HL 7 formatted message from the AIG (step 802). Of course, the message was originally generated by one of the vendor applications on its ancillary system; [0020] FIG. 2 is a network diagram showing several disparate, ancillary systems depicted as Admissions, Radiology, Medical Records/ Transcriptions, Pharmacy and Laboratory;)


  Regarding claim 11, Braud discloses: A method of normalizing content from a sending application for use by a dictation system in generating a report, comprising: receiving Health Level 7 (HL7) content for a patient from the sending application that generates the HL7 content; (Braud, [0150], line 5- The process begins with the AIG catcher receiving an event triggered HL 7 formatted message from the AIG (step 802). Of course, the message was originally generated by one of the vendor applications on its ancillary system; [0124], e.g. line 10, the sending application, AIG; [0077], line 7- Using the above-described HL7 rules, any disparate application can generate an HL7 message.)
parsing the HL7 content received from the sending application to retrieve a value that matches a field in a formatting template, wherein the field is assigned to a portion of the HL7 content based upon preferences of a healthcare provider that have been received by a server from a computing device operated by the healthcare provider;  (Braud, [0151], line 6- The process begins by parsing a next message segment (step 810) and a data element from the next segment field holding a value (step 812). Then, the vendor specific data element value contained in that segment field is transformed to an enterprise-specific data element value in an enterprise message using the vendor-specific data-mapping table (corresponding to “a formatting template”); [0127], e.g. line 18- Using the HL7-to-enterprise data-mapping table, each HL7 defined data element value retrieved by AIG catcher 520 from an HL 7 message can be mapped to a corresponding enterprise data value and then that converting an HL7 message to an enterprise message involves two distinct processes: converting vendor-specific message data into enterprise-specific data and then formatting the message structure to the enterprise messaging protocol; [0016] the present invention provides a means for an enterprise, such as a health care facility, to receive messages from any one of a plurality of disparate, ancillary vendor applications, convert the vendor information to an enterprise usable form and then store the enterprise information on an enterprise database; [0114] the enterprise application enables physicians, clinicians and other care providers the means for web-based access to enterprise level functionality and enterprise data at every workstation connected to the enterprise network within a physical enterprise department.)
normalizing the value that matches the field in the formatting template by formatting the value based on format settings configured in the formatting template for the value , wherein the format settings are based upon the preferences of the healthcare provider; (Braud , figure 8, item 814, “Transform Vendor-Specific Data Element Value To Enterprise- Specific Data Element Value In Enterprise Message Using Vendor Specific Data Mapping Table”; [0127], e.g. line 5- A series of HL7-toenterprise data mappings are constructed based on the correspondences between definitions in the HL7, auxiliary and proprietary messaging specifications and a set of enterprise messaging definitions.  A separate HL7-to-enterprise data-mapping table is formulated …line 18- Using the HL7-to-enterprise data-mapping table, each HL7 defined data element value retrieved by AIG catcher 520 from an HL 7 message can be mapped to a corresponding enterprise data value and then that enterprise data value is entered into its proper position in an enterprise message; converting an HL7 message to an enterprise message involves two distinct processes: converting vendor-specific message data into enterprise-specific data and then formatting the message structure to the enterprise messaging protocol.) 
   However Braud does not clearly disclose: 
 the formatting template containing a mapping of the  value to a field in a report template of the dictation system; transmitting the normalized value to the dictation system; and automatically generating, by the dictation system and without the dictation system receiving input from the healthcare worker, a report that includes the normalized value, wherein the report identifies the patient.   However Wagner discloses:
the formatting template containing a mapping of the  value to a field in a report template of the dictation system; transmitting the normalized value to the dictation system; and automatically generating, by the dictation system and without the dictation system receiving input from the healthcare worker, a report that includes the normalized value, wherein the report identifies the patient.   (See Wagner, [0009], line 22- a dictation template with respective prompts and respective fields applicable to the surgical anatomic pathology operation; receiving, using the GUI, an input from the respective fields including first data related to performance of the surgical anatomic pathology operation; and generating, using the processor, a pathology report for the existing patient or the new patient including the first data; see also page 3, left column, line 2- the method and apparatus enable individual medical facilities to customize pre-formatted standard template guidelines and forced data entry standardized dictations for gross surgical anatomic pathology; [0036], line 5- The template can be opened and completed using any means known in the art, for example, , voice recognition commands (such as Dragon Naturally Speaking Medical) ; [0061], line 5- this compiled information may be further modified and customized based on the entered tissue attribute information. After modification, the standardized instructions may be displayed or outputted in a report; [0040], e.g. line 10- once the saved template is selected, from the dictation page, the report is saved to a Structured Query Language (SQL) server database using a unique identification based on the selected patient identifiers; [0041] This pathology report is automatically generated by gathering, sorting, and presenting information obtained in the previous figures.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Braud with the teaching of Wagner to enable individual medical facilities to customize pre-formatted standard template guidelines and forced data entry standardized dictations , (Wagner, [0024]) and minimize transcription errors and costs, (Wagner, [0071]) and also use forced data entry to avoid incomplete dictation specimen reports, (Wagner, [0073]).

  Claim 16 corresponds to claim 11, and is rejected accordingly.



Claims 3-4, 7-9, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Braud (US 2003/0074248) in view of Wagner (US 2013/0179183) in further view of Westin (WO2011047200A2)

   Regarding claim 3, Braud in view of Wagner discloses all of the features with respect to claim 1 as outlined above. Braud in view of Wagner does not clearly disclose:
the mapping of the normalized value to the field in the report template includes sending the  normalized value to the dictation system together with an identifier of a HYLP-00572Appl. No. 14/984,795location in the report template where the normalized value will be entered in the report template when the dictation system generates the report. 
   However Westin discloses: 
the mapping of the normalized value to the field in the report template includes sending the  normalized value to the dictation system together with an identifier of a HYLP-00572Appl. No. 14/984,795 location in the report template where the normalized value will be entered in the report template when the dictation system generates the report. (See Westin, [0010], line 4 -  receive a medical image file via the communications interface, the medical image file comprising medical data and metadata… based on the metadata, correlate the output destination type with one or more of the plurality of standardized format specifications and with one or more of the plurality of message templates, convert the medical data format associated with the medical data based on the standardized format specifications that correlate with the output destination type, assemble at least one output message that includes the converted medical data based on the message templates that correlate with the output destination type, and transmit the output message to at least one destination via the communication interface.  [0055] an example process for the use of information embedded inside of the metadata including with incoming files by DCDS 32 in accordance with one embodiment…For example, a DICOM image file can include a plurality of header fields that are key-value pairs (corresponding to an identifier of a location) in a number of datatypes, such as strings, numbers, dates, special measurement types, etc. Fields can be embedded in the and can be hard linked to the file for which the provide metadata. In this way, there is no way to mix-up header files and the associated data, since they are not separated.) 



    Regarding claim 4, Braud in view of Wagner discloses all of the features with respect to claim 1 as outlined above. Braud in view of Wagner fails to disclose:
the formatting the value based on the format settings includes converting the value from a first unit of measurement to a second unit of measurement.  
   However Westin discloses:
the formatting the value based on the format settings includes converting the value from a first unit of measurement to a second unit of measurement.    (See Westin, [0010], line 13- convert the medical data format associated with the medical data based on the standardized format specifications that correlate with the output destination type; see also [0054], line 4- When an incoming file does include, e.g., report or measurement data, then such information can be extracted and stored in, e.g., a generic structured format in step 426.)  
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Braud in view of Wagner with the teaching of Westin to convert the medical data format associated with the medical data based on the standardized format specifications that correlate with the output destination type (Westin, abstract).


determining if the HL7 data received is to be processed using the formatting template by determining whether a metadata value of the HL7 data matches a criterion set in the formatting template.  
       However Westin discloses:
determining if the HL7 data received is to be processed using the formatting template by determining whether a metadata value of the HL7 data matches a criterion set in the formatting template.  (See Westin, [0003], line 3- DICOM files may contain only metadata identifying the originating modality, the operator, or the patient being examined; [0030], line 4- the appropriate metadata values are found in the newly received data stored in structured database 206; [0033], line 5 - The Image Converter 211 can be configured to use the metadata 206 of the original image stored in database to determine if the requested format is appropriate; [0018 ],  use of information embedded inside of the metadata included with incoming files by the data conversion and delivery system; see also [0029], e.g. line 8- the system can be programmed to automatically determine which fields in the meta data are sensitive)        Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Braud in view of Wagner with the teaching of Westin to convert the medical data format associated with the medical data based on the standardized format specifications that correlate with the output destination type (Westin, abstract).
    Claims 14 and 18 correspond to claim 7, and are rejected accordingly.

    Regarding claim 8, Braud in view of Wagner discloses all of the features with respect to claim 7 as outlined above. Braud in view of Wagner does not clearly disclose: the determining whether the metadata value of the HL7 data matches the criterion associated with the formatting template includes determining whether a description of the HL7 data comprised by the HL7 data matches a description of the HL7 data that is associated with the formatting template.  
    However Westin discloses:
wherein the determining whether the metadata value of the HL7 data matches the criterion associated with the formatting template includes determining whether a description of the HL7 data comprised by the HL7 data matches a description of the HL7 data that is associated with the formatting template.  (See Westin, [0033], line 5- The Image Converter 211 can be configured to use the metadata 206 of the original image stored in database to determine if the requested format is appropriate.) 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Braud in view of Wagner with the teaching of Westin to convert the medical data format associated with the medical data based on the standardized format specifications that correlate with the output destination type (Westin, abstract).


  Regarding claim 9, Braud in view of Wagner in view of Westin discloses all of the features with respect to claim 8 as outlined above. Braud discloses: clinical data comprised by the HL7 data, performing the parsing of the HL7 data.  (Braud, [0041], line 7- For the purposes of the description of the present invention, the HL7 messaging protocol adopted by the healthcare industry.[0151], line 6- The process begins by parsing a next message segment and a data element from the next segment field holding a value )
   However Braud in view of Wagner does not clearly disclose:
responsive to the determining whether a metadata value of clinical data matches the criterion associated with the formatting template, performing the parsing of the HL7 data.  
    However Westin discloses:
responsive to the determining whether a metadata value of clinical data matches the criterion associated with the formatting template, performing the parsing of the HL7 data.    (See Westin, [0029] - Storage & Parser 204 can be configured to parse the received data and to store any image data 205 and all metadata 206 in storage system 214; see also  [0010], line 7 -the medical image file comprising medical data and meta data, the medical data having a medical data format that complies with the digital imaging and communication in medicine standard, determine whether the medical data includes a medical image data, determine an output destination type, wherein the output destination type is an output device, service, or both, based on the meta data, correlate the output destination type with one or more of the plurality of standardized format specifications and with one or more of the plurality of message templates, convert the medical data format associated with the medical data based on the standardized format specifications that correlate with the output destination type, assemble at least one output message that includes the converted medical data based on the message templates that correlate with the output destination type, and transmit the output message to at least one destination via the communication interface.) 



    Claim 15 corresponds to claim 9, and is rejected accordingly.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Braud (US 2003/0074248) in view of Wagner (US 2013/0179183 ) in further view of Angel (US 20060265508)

  Regarding claim 5, Braud in view of Wagner discloses all of the features with respect to claim 1 as outlined above. Braud in view of Wagner fails to disclose:  
the formatting the value based on the format settings includes converting a character in the value from a first case to a second case.  
    However Angel discloses: 
wherein the formatting the value based on the format settings includes converting a character in the value from a first case to a second case. (See Angel, [0198],  When registering an entity in the namespace, the set.before discipline service for the entity can be called to apply various constraints, such as converting between formats, changing characters to upper or lower case.) 
.
 

  Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Braud (US 2003/0074248) in view of Wagner (US 2013/0179183 ) in further view of Sheth (US 2002/0194502)  

   Regarding claim 6, Braud in view of Wagner discloses all of the features with respect to claim 1 as outlined above. Braud in view of Wagner fails to disclose:
the formatting the value  includes rounding off the value to a number of decimal places as set in the formatting template for the field to which the value is matched.  
  However Sheth discloses:
the formatting the value  includes rounding off the value to a number of decimal places as set in the formatting template for the field to which the value is matched.  (Sheth , page 7, left column, line 13- The system normalizes the data 544 (e.g. round off decimal places and otherwise place the data in a format acceptable for display on the view page 20).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Braud in view of Wagner with the teaching of Sheth to place the data in a format acceptable for display (Sheth, [0084]).


   Regarding claim 12, Braud in view of Wagner discloses all of the features with respect to claim 11 as outlined above. Braud in view of Wagner does not clearly disclose:
the formatting the value includes replacing a first value in the value with a second value as set in the formatting template.  
       However Sheth discloses: 
wherein the formatting the value includes replacing a first value in the value with a second value as set in the formatting template.  (Sheth , page 7, left column, line 13- The system normalizes the data 544 (e.g. round off decimal places   and otherwise place the data in a format acceptable for display on the view page 20).       
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Braud in view of Wagner with the teaching of Sheth to place the data in a format acceptable for display (Sheth, [0084]).

  Claim 19 corresponds to claim 12, and is rejected accordingly.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Braud (US 2003/0074248) in view of Wagner (US 2013/0179183 ) in further view of KIMBER (US 2017 /0097740)


the formatting the value includes extracting a portion of the value to generate a substring of the value for transmitting to the dictation system.
   However KIMBER discloses: 
 the formatting the value includes extracting a portion of the value to generate a substring of the value for transmitting to the dictation system. (See KIMBER [0054], line 10- Data extraction module 410 may comprise software such as may be employed in extraction such as, for example, a regular expression engine or a substring searching engine.) 
       Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Braud in view of Wagner with the teaching of KIMBER to extract data (KIMBER, abstract) and also to determine particular substrings or matches (KIMBER, [0048]).

  Claim 20 corresponds to claim 13, and is rejected accordingly.
 








  
Conclusion

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/F.F. /
Examiner, Art Unit 2166
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166